ACCEPTED
                                                                                        03-15-00416-CV
                                                                                                7610729
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  10/30/2015 8:55:05 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               NO. 03-15-00416-CV

OAK MORTGAGE GROUP, INC.       §    IN THE THIRD CIRCUIT  FILED IN
                                                   3rd COURT OF APPEALS
MICHAEL H. NASSERFAR,          §                        AUSTIN, TEXAS
MICHAEL E. TASK                §                   10/30/2015 8:55:05 AM
and,                           §                       JEFFREY D. KYLE
TYCORD R. GOSNAY,              §                            Clerk
     ,                         §    COURT OF APPEALS
     APPELLANTS',              §
                               §
VS.                            §
                               §
AMERIPRO FUNDING, INC.,        §    AUSTIN, TEXAS
                               §
     APPELLEE.                 §
__________________________________________________________________

                    APPELLANTS' UNOPPOSED
        MOTION TO EXTEND TIME TO FILE REPLY BRIEF
__________________________________________________________________

TO THE HONORABLE COURT:

      OAK MORTGAGE GROUP, INC. (hereinafter, when the context so

requires, referred to separately as “Oak Mortgage”), Michael H. Nasserfar,

(hereinafter, when the context so requires, referred to separately as “Nasserfar”),

Michael E. Task (hereinafter, when the context so requires, referred to separately

as “Task”), and Ty R. Gosnay (hereinafter, when the context so requires, referred

to separately as “Gosnay”) (all hereinafter referred to collectively for purposes of

this document as “Appellants”) move the Court of Appeals to extend the time for

Appellants to file Appellants' Reply Brief, and say:



APPELLANTS' UNOPPOSED MOTION TO EXTEND TIME TO FILE REPLY BRIEF PAGE 1
                                          A.

                                 INTRODUCTION

      1.     Appellants are Oak Mortgage Group, Inc., Michael H. Nasserfar,

Michael E. Task and Ty R. Gosnay. Appellee is Ameripro Funding, Inc..

      2. There is no specific deadline to file this Motion to extend time. See, Tex.

R. App 38.6(d).

      3.     This motion is unopposed.

                                          B.

                        ARGUMENT & AUTHORITIES

      4.     The Court of Appeals has the authority under Texas Rule of Appellate

Procedure 38.6 (d) to extend the time to file a brief.

      5.     Appellee's Brief was filed on October 7, 2015 and then re-filed on

October 16, 2015.

      5.     Appellants' Reply Brief is due 20 days after Appellee's Brief is file,

TRAP 38.6(c), which is on either October 27 or November 5, 2015.

      6.     Appellants' request additional days to file Appellants' Reply Brief

extending the time, if necessary, until November 2, 2015.

      7.     No previous extension has been granted to extend the time to file

Appellants' Reply Brief.




APPELLANTS' UNOPPOSED MOTION TO EXTEND TIME TO FILE REPLY BRIEF PAGE 2
      8.     Appellants need additional time to file Appellants' Reply Brief

because Appellants' counsel, Wm Charles Bundren, Esq., completed a trial on

October 29, 2015 and, additionally, Mr. Bundren is a member of the Board of

Directors of the United States District Court for the Eastern District of Texas Bar

Association and served as a moderator and board member at the United States

District Court for the Eastern District of Texas Bar Association Bench/Bar

Conference which occurred between October 21, to October 23, 2015. As a result

of these conflicts, the Reply Brief could not be completed earlier.

      9. The facts that are included in this Motion are within the personal

knowledge of the attorney signing this Motion and are certified to be true and

accurate.

                                         C.

                                  CONCLUSION

      Due to these facts, a short extension of time to file Appellants' Reply Brief is

not unreasonable, and the request for the extension is unopposed by Appellee. An

extension to complete Appellants' Reply Brief will not unreasonably delay the

prosecution of this action.

                                         D.

                                     PRAYER




APPELLANTS' UNOPPOSED MOTION TO EXTEND TIME TO FILE REPLY BRIEF PAGE 3
      For these reasons, Appellants asked the court to grant an extension of time to

file Appellants' Reply Brief until November 2, 2015.

                                Respectfully submitted,

                                By: /s/ Charles Bundren

                                WM. CHARLES BUNDREN & ASSOCIATES
                                LAW GROUP, PLLC

                                Wm. Charles Bundren, Esq.
                                Attorney-in Charge
                                State Bar No. 03343200
                                2591 Dallas Parkway, Suite 300
                                Frisco, Texas 75034
                                (214) 808-3555 Telephone
                                (972) 624-5340 Facsimile
                                e-mail:     charles@bundrenlaw.net
                                ATTORNEY FOR PLAINTIFFS

                         CERTIFICATE OF SERVICE

       The undersigned certifies that on this 30th day of October, 2015, all counsel
of record were served with a copy of this document in accordance with Rule 21a of
the Texas Rules of Civil Procedure by serving the following:

      Susan Burton, Esq.
      State Bar No.      03479350
      GRAVES DOUGHTERY HEARON & MOODY
      P.C.
      401 Congress., Suite 2200
      Austin, Texas 78701
      Telephone: (512) 480-5600
      Telecopier: (512) 480-5862 (facsimile)
      E-mail:            sburton@gdhm.com
      ATTORNEY FOR AMERIPRO:




APPELLANTS' UNOPPOSED MOTION TO EXTEND TIME TO FILE REPLY BRIEF PAGE 4
__X__by the electronic filing manager pursuant to TRAP 6.3, 9.2 (c)(2), 9.5 (a),
9.5 (b) (1), 9.5(c) (4)and 9.5(e),

____ by certified mail return receipt requested deposited with the United States
Postal Service on the date indicated above pursuant to TRAP 6.3, 9.2 (c)(2), 9.5
(a), 9.5 (b) (1), 9.5(c) (4)and 9.5(e),


__X__ by email at the email address indicated above pursuant to TRAP 6.3, 9.2
(c)(2), 9.5 (a), 9.5 (b) (1), 9.5(c) (4)and 9.5(e),


____ by commercial delivery service deposited with ___________________ on the
date indicated above pursuant to TRAP 6.3, 9.2 (c)(2), 9.5 (a), 9.5 (b) (1), 9.5(c)
(4)and 9.5(e),

and/or

____ by fax at the fax number indicated above pursuant to.
TRAP 6.3, 9.2 (c)(2), 9.5 (a), 9.5 (b) (1), 9.5(c) (4)and 9.5(e),

                                        /s/ Charles Bundren
                                        Wm. Charles Bundren, Esq.
                                        ATTORNEY FOR:
                                        PLAINTIFFS AND
                                        COUNTER-DEFENDANTS




APPELLANTS' UNOPPOSED MOTION TO EXTEND TIME TO FILE REPLY BRIEF PAGE 5